Order entered October 15, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00621-CR

                             BYRON KEITH BOOKER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-58130-U

                                             ORDER
          The Court REINSTATES the appeal.

          On September 24, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed and whether the certification of appellant’s right to appeal

accurately reflected the trial court proceedings. We ADOPT the findings that: (1) appellant has

the right to appeal and an amended certification has been prepared; (2) due to the question

regarding appellant’s right to appeal, counsel was not originally appointed to represent appellant;

(3) Michael Casillas was appointed to represent appellant on September 30, 2015; and (4) Mr.

Casillas requested forty-five days to prepare appellant’s brief.

          We DIRECT the Clerk to list Michael Casillas as appellant’s appointed attorney of

record.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                     /s/     ADA BROWN
                                                             JUSTICE